Citation Nr: 0120010	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  96-51 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

1.  Entitlement to service connection for a right knee 
disability as secondary to service-connected left knee 
disability. 

2.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 20 percent disabling. 

3.  Entitlement to service connection for a bilateral hand 
disorder. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 1970 
and April 1974 to April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa. 

The issues of entitlement to service connection for a right 
knee disability as secondary to service-connected left knee 
disability and entitlement to an increased evaluation for a 
left knee disability, currently evaluated as 20 percent 
disabling will be addressed in the remand action following 
the decision below.


FINDING OF FACT

A bilateral hand disorder was not present during service and 
is otherwise unrelated to service and arthritis was not 
manifest to a compensable degree within one year after 
separation from service.  


CONCLUSION OF LAW

A bilateral hand disorder was not incurred in or aggravated 
by service and arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, (West Supp. 
2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain. Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [to be codified 
as amended at 38 U.S.C. § 5107(a)].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue of entitlement to 
service connection for a bilateral hand disorder discussed 
herein.  As will be elaborated upon further in the discussion 
below, the evidence which is significant to the claim has 
been obtained to the extent possible and the veteran has been 
afforded VA examinations with respect to his claim.  The 
veteran and his representative have been accorded the 
opportunity to present evidence and argument in support of 
the claim.  Accordingly, the Board finds sufficient 
development has taken place and it will proceed to a decision 
on the merits on the claim.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 1991).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 3.102 (2000).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the U.S. Court of Appeals for Veterans Claims 
(Court) stated that "a veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran contends, in essence, that he currently has a 
bilateral hand disorder which had its onset during service.  

Service medical records reflect that in December 1976, the 
veteran was seen for complaints of popping and locking of the 
joints in his hands.  An examination of the hands was normal.  
A November 1977 examination for separation report reflects 
that the veteran's upper extremities were normal. 

Numerous post-service VA and private medical evidence, dating 
from 1977 to 2000, reflect that the veteran was seen by a 
private physician in August and October 1989 for a painful 
finger which was thought to have been a gouty joint.  An 
assessment of probable gouty arthritis was recorded.  When 
examined by VA in June 1996, an assessment of mild to 
moderate osteoarthritis of the first carpal metacarpal joint 
with resultant ganglion was recorded by the examining 
physician.  A February 1998 VA examination report reflects 
that the veteran had gout diagnosed back in 1996 with flare-
ups, wrist tenosynovitis and a possibility of an underlying 
gout flare-up.  It was also noted that the veteran had a 
tophaceous gout problem in the proximal interphalangeal joint 
of the index finger.  In an April 1998 addendum to the 
February 1998 examination, the VA examiner concluded that 
there were findings of pain in the joints in the fingers, a 
problem of flare-up of gout, normal X-rays of the hands and a 
terminal tuft of the 4th digit, which had not changed when 
compared to a previous examination.  The VA examiner 
indicated that there probably had been some old trauma to the 
left 4th terminal tuft, which was unrelated to the joints.  
The examiner concluded that the veteran's bilateral hand 
disorder was not related to service, especially considering 
the appellant's history of gout.  

An April 2000 VA examination report reflects that a diagnosis 
of osteoarthritis degenerative changes of the metacarpal 
phalangeal joints of the hands which were most consistent 
with the veteran's age and unrelated to any military 
experience was recorded by the examining physician.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The Board 
notes that if a disorder is a specified chronic disease, 
service connection may be granted if it is manifested to a 
degree of 10 percent within the presumptive period following 
separation from service; the presumptive period for arthritis 
is one year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000). 

In analyzing the merits of the claim, the Board finds that 
service connection for bilateral hand disorder is denied.  
Although the veteran was seen during service for complaints 
of popping and locking of the hands, an examination was 
normal and at service separation in November 1977 no 
bilateral hand disorder was present.  Furthermore, there is 
no post-service medical evidence of a bilateral hand disorder 
until the late 1980's, many years after service, and there is 
no medical evidence establishing a causal or etiological link 
between any current bilateral hand disorder and service.  
Indeed, when seen by VA in April 1998 and April 2000, VA 
examiners concluded that the veteran's bilateral hand 
disorder was more consistent with his history of gout and age 
and unrelated to service, respectively.
 
For the foregoing reasons, the Board finds that a bilateral 
hand disorder was not present during service, and for 
presumptive service connection arthritis was not manifest to 
a compensable degree within one year after separation from 
service.  The Board concludes that the evidence is not in 
equipoise and that the preponderance of the evidence is 
against the veteran's claim that his bilateral hand disorder 
is related to service.  Accordingly, the Board concludes that 
a bilateral hand disorder was not incurred in or aggravated 
by service, and arthritis may not be presumed to have been 
incurred in service.  

The veteran's self-report as to his bilateral hand disorder 
as due to military service is not competent.  As a layperson, 
the veteran is not qualified to render medical opinions 
regarding matters calling for specialized medical knowledge.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992). 

Accordingly, the veteran's claim for service connection for a 
bilateral hand disorder is denied. 


ORDER

Service connection for a bilateral hand disorder is denied.


REMAND

While appeal of this case was pending, the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 
§  3(a), 114 Stat. 2096 (2000) became effective.  The VCAA 
provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.  
The VCAA also eliminated the concept of a well grounded 
claim.

Furthermore, the Board notes that secondary service 
connection may be granted where a service connected disorder 
causes or aggravates another disorder.  38 C.F.R. § 3.310 
(2000); Allen v. Brown, 7 Vet. App. 439 (1995).  Of note, are 
VA examination reports containing opinions that the right 
knee disability is not related to the service-connected left 
knee disability.  While these reports contain opinions 
reflecting that the examiners were unable to establish a 
causal relationship between the service-connected left knee 
disability and findings in the right knee they do not address 
the question of whether the service-connected left knee 
disorder may have caused aggravation of the nonservice 
connected right knee disorder.  The Board finds it necessary 
to return this matter for an expert medical opinion as to 
whether the right knee was aggravated by the service-
connected left knee disorder.

With regards to the veteran's claim for an increased 
evaluation for the service-connected left knee disorder, a 
June 1999 VA orthopedic examination report reflects that 
there was no objective evidence of weakened movement, excess 
fatigability, incoordination, or pain with motion of the left 
knee with the exception of some pain with flexion, 
bilaterally.  However, when examined by VA in April 2000, the 
veteran continued to complain of left knee pain, morning 
stiffness, difficulty ascending and descending stairs with 
occasional effusion and giving away of the left knee.  At 
that time, the VA examiner did not provide an adequate 
assessment of the functional impairment due to 
incoordination, weakened movement and excess fatigability on 
use.  Further, the examiner did not adequately assess the 
functional loss due to pain, particularly functional loss 
during flare-ups.  See 38 C.F.R. §§ 4.40, 4. 45 (2000) and 
DeLuca v. Brown, 8 Vet. App. 202 (1999).

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who may 
possess additional records pertinent to 
the issues of   entitlement to service 
connection for a right knee disability as 
secondary to service-connected left knee 
disability and entitlement to an 
increased evaluation for a left knee 
disability, currently evaluated as 20 
percent disabling.  When the requested 
information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of all indicated 
records which are not already associated 
with the claims files.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of the 
outstanding medical records. 

3.  Then, the RO should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the nature, extent and etiology of any 
currently present right knee disability 
and to determine the current degree of 
impairment from the service-connected 
left knee disability.  The claims file, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  Any necessary tests or 
studies, including X-rays, should be 
conducted, and all findings should be 
reported in detail.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected left knee disorder.  In 
reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the 
specific excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
extent of any pain.  The examiner should 
identify any sensory impairment present.  
Tests of joint movement against varying 
resistance should be performed.  The 
extent of any atrophy, sensory 
impairment, incoordination, weakened 
movement and excess fatigability on use 
should be described by the examiner.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  The 
examiner should provide an opinion on the 
impact of the service-connected 
disability on the veteran's ability to 
work. 

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion as to 
whether any currently present right knee 
disorder is etiologically related to 
service or was caused or worsened by the 
service-connected left knee disability.  
If the examiner is of the opinion that 
the right knee disability was aggravated 
by the service-connected left knee 
disability, he should identify the 
increase in disability due to the 
service-connected disability. 

The examiner should also provide 
supporting rationale for each opinion 
expressed.

4.  Thereafter, the RO should review the 
claims files and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
requirements of VCAA.  

5.  Then, the RO should readjudicate the 
issues on appeal.  In readjudicating the 
claim for service connection for a right 
knee disorder as secondary to service-
connected left knee disorder, the RO 
should consider Allen v. Brown, 7 Vet. 
App. 439 (1995).  The RO should also 
consider whether the case should be 
forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration. 

6.  If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
appellant and his representative, and 
they should be afforded an appropriate 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 



